EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 23-31 directed to Invention non-elected without traverse.  Accordingly, claims 23-31 have been cancelled.



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Tu on 11/29/2021.

The application has been amended as follows: 
Claims 1-5, 17-19, 32-36 have been amended as below:

1. (Currently Amended) A system  system comprising:
an apparatus comprising:
a pulling rope reel including a cylinder around which the rope is wound about the first end of the rope;
a shaft that longitudinally connects to the pulling rope reel;
a braking mechanism mounted proximate the pulling rope reel configured for controlling tension in the rope and aiding unwinding and rewinding the rope;



a protruding hitch portion that protrudes from the frame;
a plurality of holes defined along a length of the protruding hitch portion;
wherein the pulling rope reel, the shaft, and the braking mechanism are mounted upon the frame; and wherein the pulling rope reel, the shaft, and the braking mechanism on the frame together are a handheld portable unit;
a first journal bearing and a second journal bearing mounted upon the frame, wherein each end of the shaft respectively passes through one of the first and
a pulling rope guide through which the rope is threaded, wherein the pulling rope guide comprises a top roller, a bottom roller, a first side roller, and a second side roller;
a pulling rope guide support connected to the pulling rope guide and to the frame, wherein the pulling rope guide support is adjustable vertically and toward and away from the cylinder; and
a hinge configured to adjust the pulling rope guide support;
an unmanned aerial device connected to the second end of the rope, wherein the unmanned aerial device flies above a surface of the Earth; and
a traveler supporting the rope between the first end and the second end of the rope.

17. (Currently Amended) A system system comprising:
an apparatus comprising:
a pulling rope reel including a cylinder around which the rope is wound about the first end of the rope; 
a shaft that longitudinally connects to the pulling rope reel; 
a braking mechanism mounted proximate the pulling rope reel configured for tensioning the rope and aiding unwinding and rewinding the rope; 


a protruding hitch portion that is insertable to a vehicle receiver hitch; 
a frame, wherein the protruding hitch portion protrudes from the frame; and wherein the pulling rope reel, the shaft and the braking mechanism on the frame together are a handheld portable unit; 
a plurality of holes defined along a length of the protruding hitch portion; 
a first journal bearing and a second journal bearing mounted upon the frame, wherein each end of the shaft respectively passes through one of the first and 
a mechanical level winder connected to the frame, wherein the mechanical level winder comprises: a level wind bar having guide grooves defined on the level wind bar, wherein the level wind bar is connected to the frame; a level wind block configured to be slidable along the level wind bar via the guide grooves; and a level winder fairlead 
an electric motor connected to a detent or a protrusion on the end of the shaft configured to power the unwinding and rewinding of the rope; and
an airborne unmanned aerial device, which is connected to  the second end of the rope; and
a traveler supporting the rope between the first end and the second end of the rope
.

Regarding claims 2-5, 18-19, 32-36: the preambles, “The apparatus” for claims 2-5, 18-19, 32-36 have been amended as --The system 

Reasons for Allowance
Claims 1-5, 17-19, 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a use of the pulling rope reel, the shaft and the braking mechanism on the frame together being a handheld portable unit, first and second journal bearings where each end of the shaft passes therethough; a pulling rope guide comprising top, bottom, first side, and second side rollers; in combination with the limitations set forth in claim 1 of the instant invention.
The subject matter of independent claim 17 not found was a use of the pulling rope reel, the shaft, and the braking mechanism on the frame together being a handheld 

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Stum (3,650,492) teaches a similar apparatus comprising a pulling rope reel 25 (col.1 line60) including a cylinder 26 (col.1 line60), a shaft 19 (col.1 lines52-53), and parts of a braking mechanism (as previously set forth under 35 U.S.C. 112(f), a braking mechanism is interpreted as a combination of a disc brake rotor, a disc brake caliper, and a brake lever or equivalents thereof) including a disc brake rotor 78 (col.2 lines63-64) and a brake caliper 79 (col.2 line66); a frame 12 (col.1 line46); a protruding hitch portion 16 (col.1 line47); a pulling rope guide 51 (col.2 lines36-38), and a mechanical level winder (“a level wind mechanism”, col.2 lines36-41).  Although the prior art of record teaches a similar apparatus, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the apparatus of Stum to have the pulling rope reel, the shaft and the braking mechanism on the frame together as a handheld portable unit and have the pulling rope guide to comprise top, bottom, first side, and second side rollers (claim1) and/or have the mechanical level winder to have a level wind block slidable along the level wind bar, and a level winder fairlead having top wind, bottom, first side, and second side winder fairlead rollers (claim17); in combination with the limitations set forth in claims 1 and 17 respectively of the instant invention. Thus, for at least the foregoing reasons, 

A combination of other prior arts, Lederhos et al (4,006,884) and Jackson et al (US 10,329,016 B1) teaches a similar system using a traveler 36 (col.4 lines65-66; Lederhos et al) and an unmanned aerial device 30 (col.4 lines18-19; Jackson et al).  Although the prior art of record teaches a similar system, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the system of Lederhos et al and Jason et al to teach claimed specific structural limitations of an apparatus having the pulling rope reel, the shaft and the braking mechanism on the frame together as a handheld portable unit and the pulling rope guide comprising top, bottom, first side, and second side rollers (claim1) and/or the mechanical level winder comprising a level wind block slidable along the level wind bar, and a level winder fairlead having top wind, bottom, first side, and second side winder fairlead rollers (claim17); in combination with the limitations set forth in claims 1 and 17 respectively of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1 and 17 respectively.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723